MEMORANDUM OF DECISION.
Margaret Alexander appeals from an order of the Superior Court (Lincoln County) dismissing her petition, which she captioned as being in “Mandamus,” in which she sought a Superior Court order that the defendant, a District Court judge, recuse himself from her underlying action in the District Court. Because the judge’s decision not to recuse himself is a discretionary act and not a ministerial one, the judge’s decision is not an appropriate subject of review by mandamus, Ray v. Town of Camden, 533 A.2d 912, 913-14 (Me.1987), and therefore the Superior Court correctly dismissed Alexander’s petition.
The entry is:
Judgment affirmed.
All concurring.